DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8, 9, 16-18, and 20-23 are allowable.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Arles Taylor on September 8, 2021. 
The application has been amended as follows: 

Claim 1:  
A method for producing a biomaterial scaffold, said method comprising: 
a) providing a hydrogel comprising a fibrin network and a polysaccharide network, wherein the polysaccharide network comprises agarose; 
b) subjecting the hydrogel of step a) to a freeze-thawing process to physically crosslink the hydrogel; and 
c) subjecting the physically cross-linked hydrogel obtained after conducting the step b), to a lyophilization process at a gradual freezing rate; wherein the hydrogel has a concentration of agarose of about 0.2% to 1 %.

Claim 3: 
the fibrinogen-containing material is blood plasma.

Claim 18:
The method according to claim 3, wherein the polymerization of the fibrinogen-containing material is carried out in the presence of a coagulation agent, a calcium source and, optionally, in the presence of an antifibrinolytic agent.

Claims 10, 11, 13-15 and 19 are cancelled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest art is O’Brien in combination with Yayon, Alaminos and Zhang as set forth in the previous Office Action filed 04/05/2021. 
In light of Applicant’s arguments in the After Final Response filed 08/05/2021 as well as the reconsideration of the Declaration filed on 12/21/2020, Examiner has determined that unexpected results are demonstrated via the process claimed wherein a hydrogel comprising a fibrin network and a polysaccharide network comprising agarose at a concentration of about 0.2% to 1% is freeze-thawed to physically crosslink the hydrogel and then subjecting the physically cross-linked hydrogel obtained to a lyophilization process at a gradual freezing rate.
As demonstrated in the Declaration, O’Brien’s lyophilization process does not teach the claimed process’s gradual freezing lyophilization step in such a way that one of ordinary skill in the art would have a reasonable expectation of success and therefore does not render the claimed subject matter obvious. This is shown in the Declaration through the superior and unexpected properties of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        


/TAEYOON KIM/Primary Examiner, Art Unit 1632